Title: From Thomas Jefferson to Nathaniel Barrett, 27 July 1790
From: Jefferson, Thomas
To: Barrett, Nathaniel



Sir
New York July 27. 1790.

I have duly recieved your favor of the 18th. I thank you for the information you give me relative to the present state of our whale fishery, and shall be glad to recieve the further information of Mr. Jones. I do not apprehend any danger of our privileges as to whale oil in France being put on a worse footing than they now are, unless it be caused by some act of our own legislature, of which I am not without fear. I shall be obliged to you, while in France, to watch particularly the state of the fisheries of France and England, and to procure for me if possible, and forward to me annually, as exact a statement as you can get of every year’s equipments, expressing the number of seamen employed, the number and tonnage of the vessels in each fishery.
I trouble you with two packages for Mr. Short, the smallest being the most important. The larger contains newspapers, and also some letters covering Consular commissions. If you do not go directly to Paris yourself, I believe they may be trusted by the post of that country. Wishing you a safe and pleasant voyage I am with great esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson

P.S. General instructions to the Consuls await the passage of a bill now depending on that subject.

